Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 1 of 43 PageID: 3609




           EXHIBIT 1
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 2 of 43 PageID: 3610

                                                                                      DRAFT 7.5.21


                         SETTLEMENT AGREEMENT AND RELEASE

                   This Settlement Agreement and Release is entered into by and between
  Homebridge Financial Services, Inc., (“Homebridge”) formerly Real Estate Mortgage Network,
  Inc., Real Estate Mortgage Network, Inc., Security Atlantic Mortgage Company, Inc., Noel
  Chapman, an Individual, and Samuel Lamparello, an Individual (collectively “Defendants”) and
  Plaintiff, Patricia Thompson, (“Plaintiff”) individually and on behalf of those similarly situated
  (together “Plaintiffs”), in resolution of the matter of Patricia Thompson v. Real Estate Mortgage
  Network, Inc. et al., Case No. 11-cv-01494 (KM) (MAH) pending in the U.S. District Court for
  the District of New Jersey (the “Litigation”).

                 WHEREAS, the Plaintiff, the Putative Class Members, and Defendants are
  collectively referred to as the “Parties.” “Class Counsel” are Mitchell Schley of the Law
  Offices of Mitchell Schley, LLC and Abbey Spanier LLP. Defendants’ counsel are Ari Karen
  and Katharine Batista of Offit Kurman, P.A. Class Counsel and Defendants’ counsel are
  collectively referred to as the “Attorneys.”

                 WHEREAS, Plaintiff filed a Complaint on March 16, 2011, asserting claims under
  the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the New Jersey State Wage
  and Hour Law (“NJWHL”), N.J.S.A. §34.11-56a, et seq. for Defendants’ alleged misclassification
  of underwriters and closers and failure to properly pay overtime wages.

                  WHEREAS, Plaintiff filed an Amended Complaint on January 27, 2012, which
  added HUD-1 Reviewers, referred to in this Litigation as HUD Reviewers, to the proposed
  class/collective;

                WHEREAS, Defendants timely filed an answer to the Amended Complaint and
  have denied and continue to deny the allegations in the Litigation; and

                   WHEREAS, on December 12, 2017, Plaintiff filed an initial motion for conditional
  certification in this case for those claims arising under the Fair Labor Standards Act. Due to other
  motions and an appeal, the Court reset the briefing deadlines on this motion numerous times. This
  motion was pending on May 3, 2021, when the Court administratively terminated this matter. A
  ruling on this motion was never made and neither a collective nor class has been certified yet in
  this Litigation.

                 WHEREAS, on April 21, 2021, the Parties engaged in a private mediation with
  mediator Vincent Cino, Esq., pursuant to a Court Order dated January 26, 2021. Following
  the mediation, with the assistance of Mr. Cino, the Parties reached an agreement to settle all
  aspects of the Litigation, subject to the Court’s preliminary and final approval under Rule 23
  of the Federal Rules of Civil Procedure and the FLSA.

                 WHEREAS, it is the desire of the Parties to fully settle, compromise, and
  discharge all claims that Plaintiffs raised in the Litigation or that relate to or arise out of the
  facts alleged in the Litigation.
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 3 of 43 PageID: 3611




                  WHEREAS, it is the intention of the Parties that this Settlement Agreement
  shall constitute a full and complete settlement and release of claims alleged in the Amended
  Complaint against Defendants pursuant to the terms described herein, which release includes
  in its effect Defendants and all past, present, and future direct and indirect parents, affiliates,
  subsidiaries, divisions, predecessors, successors, partners, joint venturers, affiliated
  organizations, shareholders, and each of their past, present and future officers, directors,
  members, trustees, agents, employees, attorneys, contractors, representatives, benefits plans
  sponsored or administered by Defendants, divisions, units, branches and any other persons or
  entities acting on their behalf.

                 WHEREAS, the Parties’ settlement is the result of intensive arms’ length
  negotiations. The Parties and their respective Attorneys believe that this Settlement Agreement
  provides a fair and reasonable settlement for Plaintiff and the members of the Settlement
  Class.

                 WHEREAS, in discovery, the Parties reviewed thousands of pages worth of
  documents related to job duties and hours worked by members of the Settlement Class and
  data reflecting their pay records and interviewed numerous witnesses. Defendants took the
  deposition of Patricia Thompson. The terms of the Settlement Agreement are based on a
  thorough evaluation of this evidence and the underlying case law, both of which bear on the
  relative degrees of risks faced by all Parties.

                 WHEREAS, Class Counsel represents that they have conducted a thorough
  investigation into the facts of the Litigation and have diligently pursued an investigation of
  the Settlement Class claims against Defendants. Based on their own independent investigation
  and evaluation, Class Counsel is of the opinion that the settlement with Defendants is fair,
  reasonable, and adequate, and is in the best interest of the Settlement Class and Plaintiff in
  light of all known facts and circumstances, including the risks of significant delay and
  defenses asserted by Defendants.

                 NOW, THEREFORE, in consideration of the mutual promises and covenants
  contained herein, and for other good and valuable consideration, the sufficiency of which is hereby
  acknowledged, the Parties agree as follows:

         1.      Definitions. The defined terms set forth in this Agreement have the meanings
  ascribed to them below:

                 1.1     “Agreement” or “Settlement Agreement” mean this agreement and the
  exhibits hereto, which the Parties understand and agree set forth all material terms and conditions
  of the Settlement between them, and which is subject to Court approval.

                 1.2    “Claim” means the timely submission of a claim for a Settlement Payment
  in the form of Exhibit A.

                 1.3     “Class Member” means any person employed by Defendants as an
  underwriter, closer or HUD reviewer who is within the scope of the Settlement Class as set forth
  herein. For avoidance of doubt, Class Members include all those who satisfy this definition who

                                             Page 2 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 4 of 43 PageID: 3612




  do not affirmatively opt-out of this action.

                 1.4     “Court” means the United States District Court for the District of New
  Jersey.

                1.5    “Defendants” mean Homebridge Financial Services, Inc., formerly Real
  Estate Mortgage Network, Inc., Real Estate Mortgage Network, Inc., Security Atlantic Mortgage
  Company, Inc., Noel Chapman, and Samuel Lamparello.

                  1.6    “Effective Date” refers to the first date after all of the events and conditions
  set forth herein have been met or occurred and the judgment by the Court finally approving this
  Settlement Agreement is no longer appealable (i.e., the thirty-first day after service of notice of
  entry of judgment), or if an appeal has been filed, the date on which the appeal is final.

                 1.7     “Execution Date” means the date on which this Agreement is executed by
  the Parties.

                   1.8   “Excluded Class Member” means a Class Member who chooses to exclude
  his or herself from the Settlement upon receiving Settlement Notice, by failing to submit a claim.

                  1.9    “Gross Liability Settlement Sum” means Five Hundred Thousand Dollars
  and Zero Cents ($500,000.00), which is the maximum amount that Defendants have agreed to pay
  to fully resolve and settle this Litigation, which includes any and all amounts in aggregate to be
  paid to Class Members who submit claims and any amounts-paid as a service fee to the named
  Plaintiff. For avoidance of doubt, the Gross Liability Settlement Sum is the maximum cap that
  Defendants have agreed to pay to Class Members. In the event that claims that in aggregate are
  less than the Gross Liability Settlement Sum are submitted, Defendants’ obligation, in addition to
  attorneys’ fees and cost of settlement administration, shall be limited only to the amount payable
  to each Class Member who submits claims in accordance with the amounts set forth in Exhibit
  B, notwithstanding the Gross Liability Settlement Sum.

                1.10 “Gross Legal Fees, Costs and Expenses Settlement Sum” means Four
  Hundred Fifty Thousand Dollars and Zero Cents ($450,000.00), which is the amount that
  Defendants have agreed to pay to settle attorneys’ fees, costs and expenses, provided for under the
  FLSA and NJWHL.

                1.11 “Last Known Address(es)” means the most recently recorded personal
  mailing address for a Class Member as shown in Defendants’ records.

                1.12 “Last Known Telephone Number(s)” means the most recently recorded
  personal mobile and/or home telephone number for a Class Member as shown in Defendants’
  records.

                1.13 “Last Known Email Address” means the most recently recorded personal
  email and/or home email for a Class Member as shown in Defendants’ records.

               1.14 “Litigation” means the lawsuit entitled Patricia Thompson v. Real Estate
  Mortgage Network, Inc. et al., Case No. 11-cv-01494 (KM) (MAH) pending in the U.S. District

                                                 Page 3 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 5 of 43 PageID: 3613




  Court for the District of New Jersey.

                 1.15    “Plaintiff” means Patricia Thompson.

                 1.16    “Order Granting Approval of Settlement” or “Approval Order” means an
  order to be approved and entered by the Court, which gives final approval to the Settlement and
  this Agreement, and enters final judgment, in a form substantially similar to the Proposed Approval
  Order and Judgment Approving Settlement, attached hereto as Exhibit C.

                 1.17    “Parties” collectively means the Plaintiff and Class Members and
  Defendants.

               1.18 “Plaintiff’s Counsel” means Mitchell Schley of the Law Offices of Mitchell
  Schley, LLC and Abbey Spanier LLP.

                 1.19 “Qualified Settlement Fund” or “QSF” means the account established by
  the Settlement Administrator to be funded by the Gross Settlement Liability Sum in an amount
  equal to the Settlement Sum for Distribution as defined below. The QSF will be controlled by the
  Settlement Administrator subject to the terms of this Agreement and the Court’s order(s).

                 1.20 “Releasees” means Defendants and their officers, directors, employees,
  agents, insurers, successors, predecessors, affiliates, parents, subsidiaries, attorneys, and related
  entities.

                 1.21 “Settlement” means the settlement between the Parties embodied and
  contained in this Agreement.

                1.22 “Settlement Administrator” refers to the third-party settlement administrator
  who will be Optime Administration, LLC subject to Court approval. All correspondence with Class
  Members will be between Class Members and the Settlement Administrator.

                   1.23 “Settlement Class” comprises both the “Underwriter Class,” and the “Closer
  and HUD Reviewer Class,” as defined below, and includes both the members of the Rule 23 Class
  as well as the Opt-Ins to the FLSA Collective who satisfy the below definition. Further, the Parties
  agree to use March 16, 2009, which constitutes the two-year statute of limitations of the NJWHL
  in effect at the time the Amended Complaint was filed as the date Settlement Class claims relate
  back to. This also encompasses the relevant statute of limitations for the Settlement Class’s FLSA
  claims, which according to Court Order, may date back to June 30, 2009.

                     (A) The “Underwriter Settlement Class” is defined as “All underwriters
  employed by Defendants in New Jersey at any point in time from March 16, 2009 through April
  1, 2011”; and

                        (B) The “Closer and HUD Reviewer Class” is defined as “All closers and
  HUD reviewers employed by Defendants in New Jersey at any point in time from March 16, 2009
  through April 1, 2014.”


                                              Page 4 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 6 of 43 PageID: 3614




                 1.24 “Settlement Sum for Distribution” means the total amount of the Gross
  Settlement Liability Sum that is claimed by Class Members through their submission of claims in
  response to the Settlement Notice.

               1.25 “Settlement Payment(s)” or “Settlement Amount(s)” mean the monetary
  amount each Class Member will receive as set forth in Exhibit B.

                 1.26 “Settlement Check” means the check issued to each Class Member for his
  or her Settlement Amount.

                1.27 “Settlement Notice” means the document entitled Notice of Settlement, to
  be approved by the Court in a form substantially similar to Exhibit D attached hereto.

          2.      Defendants expressly deny any liability or wrongdoing of any kind associated
  with the claims in the Litigation and Plaintiff’s Amended Complaint. Defendants submit that
  they have complied with applicable laws at all times. By entering into the Settlement
  Agreement, Defendants do not admit any liability or wrongdoing and expressly deny the same;
  it is expressly understood and agreed that the Settlement Agreement is being entered into by
  Defendants solely for the purpose of avoiding the costs and disruption of ongoing litigation
  and to settle all outstanding claims. Nothing in the Settlement Agreement, the various
  settlement proposals previously exchanged by the Parties, or any motions filed or Orders
  entered pursuant to the Settlement Agreement are to be construed or deemed as an admission
  by Defendants of any liability, culpability, responsibility, negligence, or wrongdoing, and the
  Settlement Agreement, each of its provisions, its execution, and its implementation, including
  any motions filed or Orders entered, shall not in any respect be construed as, offered, or
  deemed admissible in any arbitration or legal proceedings for any purpose except in an action
  or proceeding to approve, interpret, or enforce the Settlement Agreement. Furthermore,
  neither the Settlement Agreement, any motions filed, settlement proposals exchanged by the
  Parties or Orders entered pursuant to the Settlement Agreement, nor any class certification
  pursuant to the Settlement Agreement shall constitute an admission, finding, or evidence that
  any requirement for class certification has been satisfied in the Litigation or any other action,
  except for the limited settlement purposes pursuant to the terms of the Settlement Agreement.

          3.     The Parties agree to cooperate and take all steps necessary and appropriate to
  obtain preliminary and final approval of the terms of the Settlement Agreement, to effectuate
  all aspects of thisꞏ Settlement Agreement, and to dismiss the Litigation with prejudice upon
  final approval, subject to continued retention of jurisdiction of this matter by the Court for the
  purpose of enforcement and interpretation of this Settlement Agreement.

         4.     The Parties agree that Defendants shall apply for preliminary Court approval of
  the settlement on or before August 30, 2021. If the Parties are unable to complete the
  preparation of the pleadings necessary for a motion for preliminary approval of the class
  action settlement by that date, they will use their best efforts to prepare and file the pleadings
  as soon as practical thereafter.

         5.     The Parties agree that the Honorable Judge Kevin McNulty shall have full
  authority and jurisdiction to preside over the settlement approval process, including but not

                                             Page 5 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 7 of 43 PageID: 3615




  limited to all aspects of, and motions (including any objections) related to, the preliminary and
  final settlement approval process and enforcement and interpretation of the settlement.

           6.    Approval of Settlement Class. The Settlement provided for in this Agreement
  shall not become final and no provisions hereunder binding on the Parties unless and until each
  of the following conditions has been satisfied:

                  6.1    Settlement Class Certification. The Parties agree and stipulate that
  pursuant to this Court’s approval of this Settlement Agreement, the Settlement Class as
  defined in Section 1.23 shall be certified both as a collective pursuant to the Fair Labor
  Standards Act, as well as a class pursuant to Federal Rule of Civil Procedure 23. Accordingly,
  this Agreement shall apply to all the Rule 23 Class Members who do not affirmatively opt-
  out of this matter and the FLSA collective members who have opted into this matter, provided
  however that if a FLSA Collective Member is also a Class Member, they will be included in
  the Settlement Class for all purposes unless they affirmatively opt out.

                  6.2    Service Award. Class Counsel will apply to the Court for Plaintiff
  Patricia Thompson to receive a Service Award in the amount of $15,000.00 from the Gross
  Liability Settlement Sum for services rendered to the Settlement Class, which application will
  not be opposed by Defendants.
                  6.3    Notice and Court Approval. The Parties agree jointly to recommend to the
  Court that it approve the terms of this Agreement and the Settlement contemplated hereunder. All
  Parties agree to undertake their best efforts to facilitate and assist in the expeditious approval of
  this Settlement Agreement.

                  6.4    Preliminary Approval of Settlement and of Notice. By August 30, 2021,
  as specified in paragraph 4, Defendants will file with Plaintiff’s consent a motion with the
  Court for entry of a preliminarily order approving the Settlement embodied in this Agreement,
  directing the time, manner and content of the Settlement Notice to the Settlement Class with
  respect to this Settlement in substantially the form attached hereto as Exhibit D.

                   6.5   The Fairness Hearing. On the date set by the Court, the Parties shall
  participate in the hearing at which the Court will determine: whether the Settlement Notice is
  appropriate, whether the proposed Settlement of the Litigation is fair, reasonable and adequate and
  should be approved by the Court; whether a judgment should be entered herein; whether the
  distribution of the Settlement Amounts as provided in this Agreement should be approved; and
  whether the amount of legal fees, costs and expenses agreed upon herein should be approved (the
  “Fairness Hearing”). The Parties will use their best efforts to finalize the Settlement and obtain a
  final order in accordance with the terms set forth herein.

                  6.6     Motion for Order of Final Approval of Class Action Settlement. Defendants
  shall file with Plaintiff’s consent a motion for issuance of an Order of Final Approval of Class
  Action Settlement in this Litigation (“Final Settlement Order”) in time for such motion to be
  considered by the Court at the Fairness Hearing. The motion shall seek an order approving the
  Settlement consistent with the terms embodied in this Agreement and entering a judgment
  dismissing the Litigation with prejudice subject to continued retention of jurisdiction of this matter

                                              Page 6 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 8 of 43 PageID: 3616




  by the Court for purpose of enforcement and interpretation of this Settlement Agreement.

         7.      Settlement Payment, Attorneys Fees, and Costs

                 7.1    In consideration for Plaintiff’s promises under this Agreement and
  complying with its terms, Defendants agree they will, within seven (7) days of the Court’s entry
  of an Order of Final Approval of Class Action Settlement, wire to the Settlement Administrator
  the Settlement Sum for Distribution, which shall be equal to the total amount of Settlement
  Payments payable to Class Members that submit a Claim. The Settlement Administrator shall
  deposit said funds into a QSF within three (3) days of receipt, and shall make the following
  payments from the QSF within ten (10) days from the deposit:

                 7.2      Each Class Member who has submitted a Claim will receive their
  Settlement Payment from the Gross Liability Settlement Amount in accordance with the
  calculations set forth in Exhibit B.

                 7.3    Defendants will pay separately and entirely for the costs of settlement
  administration (the “Administrative Fees”).

                 7.4    In addition, Defendants will wire to the Law Offices of Mitchell Schley,
  LLC the Gross Legal Fees, Costs and Expenses Settlement Sum within five (5) days of the entry
  of an Order of Final Approval of Class Action Settlement. The Law Offices of Mitchell Schley,
  LLC shall provide Defendants with wire instructions upon receipt of the Order of Final Approval
  of Class Action Settlement.

         8.      Notice and Disbursement of Settlement.

                8.1     No later than five (5) calendar days after entry of the Preliminary Approval
  Order by the Court Defendants, will forward to the Settlement Administrator, with a copy to Class
  Counsel, the addresses, telephone number, and email address and social security number of each
  Class Members (“Notice List”).

                  8.2     Mail and Email Notice. No later than fourteen (14) calendar days after entry
  of the Preliminary Approval Order by the Court, or a later date approved by the Court, the
  Settlement Administrator shall send the Settlement Notice to all Class Members by email and by
  First Class U.S. mail, postage prepaid to the Class Member’s most current mailing address. The
  mailed notice shall include a self-addressed stamped envelope in which the Class Member
  can return the Class Member Claim Form to the Settlement Administrator. It shall be
  presumed that if an envelope is not returned as undelivered or undeliverable, the Class Member
  received the Notice. If a Settlement Notice is returned undeliverable, no later than five (5) Business
  Days thereafter, the Settlement Administrator will do the following: (1) if the Settlement Notice
  was returned with a forwarding address provided by the U.S. Postal Service, the Settlement
  Administrator will resend the Settlement Notice to that forwarding address; or (3) if none was
  provided, the Settlement Administrator will utilize customary methods to perform a “skip trace”
  search, and if the Settlement Administrator obtains a different address from the skip trace, it will
  resend the Settlement Notice to that address. The Settlement Administrator will inform the parties
  what efforts it has made to locate the class member and the results. In addition, the Settlement

                                              Page 7 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 9 of 43 PageID: 3617




  Administrator will send Settlement Notice to Class Members via email using the Class Member’s
  last known personal email address on record with Defendants, or as provided to the Administrator
  by Plaintiff’s Counsel. Class Members will be given ninety (90) days to return the Claim to the
  Settlement Administrator.

                 8.3    Prior to mailing the Notices of Proposed settlement of Class Action Lawsuit
  and Fairness Hearing (“Settlement Notice”), the Settlement Administrator will update the
  addresses for those on the Notice List using the National Change of Address database and other
  available resources deemed suitable by the Settlement Administrator.

                 8.4.    Postcard and Email Reminder. After forty-five (45) days from the initial
  emailing and mailing of the Settlement Notices, the Settlement Administrator will send a Reminder
  Notice by a First Class U.S. Mail, postage prepaid, postcard and by email in the form attached as
  Exhibit E to any Class Member who has not at that point submitted a Claim.

                 8.5    Objections to Settlement.

                 (A)     Class Members who wish to present objections to the proposed settlement
                 at the Fairness Hearing must first do so in writing. To be considered, such
                 statement must be filed with the Court and served upon all counsel of record by
                 no later than forty-five (45) days after the emailing and mailing of the Settlement
                 Notice or fifteen (15) days after the emailing and mailing of the Reminder Notice
                 set forth in paragraph 8.4, which applies notwithstanding any argument regarding
                 non-receipt of the Settlement Notice or Reminder Notice. Anyone who fails to
                 file and serve timely written objections in this manner shall be deemed to have
                 waived any objections and shall be foreclosed from making any objection to the
                 Settlement and from filing any appeal from any final approval order issued by the
                 Court.

                 (B)     An objector who has filed and served a timely written objection in
                 accordance with Section 8.5(A) also has the right to appear at the Fairness
                 Hearing either in person or through counsel hired by the objector. An objector
                 who wishes to appear at the Fairness Hearing must state his or her intention to do
                 so at the time he/she submits his/her written objections. An objector may
                 withdraw his/her objections at any time. No objector may appear at the Fairness
                 Hearing unless he/she has filed a timely objection that complies with the
                 procedures provided in Section 8.5(A).

                 (C)     The Parties may file with the Court written responses to any filed
                 objections at or prior to the Fairness Hearing

                 8.6     Settlement Administrator Reporting. After issuing the Settlement Notice,
  the Settlement Administrator shall provide periodic reports at least every fourteen (14) days to
  counsel for the Parties with respect to the names of individuals who submitted a Claim, objection
  and/or exclusion. Within ten (10) calendar days of the close of the Claims Deadline, the Settlement
  Administrator shall prepare a final list of all Class Members who made a Claim, objection and/or



                                             Page 8 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 10 of 43 PageID: 3618




   exclusion and provide such information and documents to Class Counsel and Defendants’ Counsel.
   The Settlement Administrator will update and supplement this information as necessary.

                   8.7     Settlement Payments. Within thirteen (13) days of receipt of the wire
   transfer from Defendants set forth in paragraph 8.1, the Settlement Administrator shall send the
   Settlement Payments to all Class Members who submit a Claim in accordance with the breakdown
   set forth in Exhibit B. Settlement checks shall be sent by First Class U.S. mail, postage prepaid to
   the mailing address used for successful delivery of the Settlement Notice. At the same time, the
   Service Award will be mailed in the same manner to Plaintiff. Settlement Checks shall remain
   valid and negotiable for 90 days from the date of their issuance. Thereafter, the amount of any
   uncashed settlement checks shall be returned to Defendants by the Settlement Administrator.

          9.      Tax Treatment

                   9.1    For tax purposes, the Settlement Amount distributed to each Class Member
   will be treated as non-wage compensation and reported to the IRS pursuant to an IRS Form 1099,
   . Half of this Settlement Amount will constitute and be considered liquidated damagesThe Class
   Member will be responsible for their federal and state income taxes, if any, arising out of the
   Settlement Payments and it shall be up to each Class Member to determine the proper manner of
   tax treatment with a tax professional of their choosing. In addition, the Service Award payment to
   Plaintiff pursuant to Section 6.2 and as determined by the Court, will also be treated as non-wage
   compensation and will be paid to Plaintiff in a separate check from her settlement amount. Within
   Twenty (20) days after all Settlement Payments have been made under this Agreement, the
   Settlement Administrator will distribute IRS Form 1099s to all Class Members in accordance with
   the payments actually made to and received by them.

                   9.2   Within 20 days following the Effective Date, Class Counsel shall provide
   the Settlement Administrator with a duly completed IRS Form W-9. Payments of attorneys’ fees,
   expenses and costs pursuant to Section 7.4 shall be reported by the Settlement Administrator on
   the applicable IRS Form 1099 as required by the Code and shall be made without withholding.

           10.    No Consideration Absent Execution of this Agreement. Plaintiff understands
   and agrees that the Gross Liability Settlement Sum would not be paid except for their execution
   of this Agreement and the fulfillment of the promises contained herein. Defendants understand
   and agrees that Plaintiff would not agree to the dismissal of the Litigation except for Defendants’
   payment of the Gross Liability Settlement Sum and the Gross Legal Fees, Costs and Expenses
   Settlement Sum.

           11.      Dismissal of the Litigation. Upon final approval of this Settlement by the Court,
   all claims against Defendants shall be dismissed with prejudice by the Settlement Class. The Court
   will retain jurisdiction for the purpose of enforcing and interpreting the Agreement.

          12.     Release of Claims.

                  12.1    All Settlement Checks shall contain, on the back of the check, the following
   endorsement:


                                               Page 9 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 11 of 43 PageID: 3619




          “By cashing and/or depositing this check, I consent to join the Fair Labor Standards
          Act Collective Action and do not opt out of the Rule 23 Class Action and release
          all claims as described in the Settlement Agreement and in the Notice of Settlement
          in this lawsuit.”

                   12.2 Release. Upon the Effective Date of the Settlement Agreement, and
   except as to such rights or claims as may be created by the Settlement Agreement, all
   Class Members of the Settlement Class fully release and discharge Defendants and all
   past, present and future direct and indirect parents, affiliates, subsidiaries, divisions,
   predecessors, successors, partners, joint venturers, affiliated organizations, shareholders,
   assigns, and each of its past, present, and future officers, directors, members, trustees,
   agents, employees, attorneys, contractors, representatives, benefits plan sponsored or
   administered by Defendants, divisions, units, branches, and any other persons or entities
   acting on their behalf, from any and all claims, debts, liabilities, demands, obligations,
   penalties, guarantees, costs, expenses, attorneys’ fees, damages, action or causes of action for
   minimum wage and/or overtime payments that are alleged in this Litigation or that arise from the
   same transaction or occurrence or series of transactions or occurrences alleged in the Amended
   Complaint, including violations of the Fair Labor Standards Act (“FLSA”) and/or the New Jersey
   Wage and Hour Law (“NJWHL”) for alleged misclassification, alleged improper calculation of
   regular rate of pay, and alleged improper payment of overtime for all hours worked over 40 in a
   workweek; any and all other claims under the FLSA and/or NJWHL; and Plaintiffs’ prayers for
   relief in the Amended Complaint corresponding to the foregoing claims. This release shall include
   Defendants and their past, present, and future direct and indirect parents, affiliates, subsidiaries,
   divisions, predecessors, successors, partners, joint venturers, affiliated organizations,
   shareholders, assigns, and each of its past, present and future officers, directors, members, trustees,
   agents, employees, attorneys, contractors, representatives, benefits plans sponsored or
   administered by Defendants, divisions, units, branches and any other persons or entities acting on
   their behalf.

                  12.3 Agreement Not to Sue. Except as to such rights or claims as may be created
   by the Settlement Agreement, and the fullest extent permitted by law, all members of the
   Settlement Class hereby agree not to sue Defendants for any claims covered by the Release in
   Section 12.2. If any member sues in violation of Section 12 of this Agreement, he or she will be
   liable for any attorneys’ fees and costs expended by Defendants in defending against such a
   lawsuit.

           13.     Termination of this Agreement. In the event this Agreement is not approved by
   the Court, is reversed on any appeal, or is terminated by any Party as allowed herein, this
   Agreement shall become null and void and have no further force and effect whatsoever, and the
   Parties shall be restored without prejudice to their respective positions as if the Agreement and
   application for its approval had not been made. If the Court does not approve any material
   condition of this Settlement Agreement that effects a fundamental change to the terms of this
   settlement hereunder, the entire Settlement Agreement will be voidable and unenforceable. A
   material condition of this Settlement Agreement shall include Defendants having to pay no
   more than the Gross Liability Settlement sum of Five Hundred Thousand Dollars and Zero
   Cents ($500,000.00) and the Gross Legal Fees, Costs and Expenses Settlement Sum of Four
   Hundred Thousand Fifty Dollars and Zero Cents ($450,000.00) or Class Counsel being

                                               Page 10 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 12 of 43 PageID: 3620




   awarded less than $450,000 for legal fees, costs and expenses. If the Court refuses to approve
   the Settlement, or if the Court’s order approving the Settlement is reversed on appeal, this
   Agreement and any negotiations, statements, communications or proceedings relating thereto, and
   the fact that the Parties agreed to the Settlement, shall be without prejudice and shall not be
   construed as an admission or concession by any Party of any fact, matter or allegation. The Parties
   further agree to jointly move the Court to vacate all orders issued pursuant to the Settlement in the
   event the Agreement is not approved by the Court or is reversed on any appeal.

           14.   Mutual Full Cooperation. The Parties agree to fully cooperate with each other to
   accomplish the terms of this Settlement Agreement, including but not limited to, execution of such
   documents and as may reasonably be necessary to implement the terms of this Settlement
   Agreement. The Parties to this Settlement Agreement shall use their best efforts, including all
   efforts contemplated by this Settlement Agreement and any other efforts that may become
   necessary by order of the Court, or otherwise, to effectuate this Settlement Agreement. As
   soon as practicable after execution of this Settlement Agreement, Class Counsel shall, with
   the assistance and cooperation of Defendants and their counsel, take all necessary steps to
   secure the Court’s final approval of this Settlement Agreement.

          15.     No Prior Assignments.

                   15.1 Plaintiff and Class Counsel represent and warrant that they have not
   assigned, transferred, conveyed, or otherwise disposed of, or purported to assign, transfer, convey,
   or otherwise dispose of, any claims released herein. Class Counsel further represent and warrant
   that they are not aware of any liens or claims against any of the amounts being paid by Defendants
   as provided in this Agreement.

                  15.2     Plaintiff and Class Counsel warrant and represent that they have asserted
   no claim in the Litigation except those that they own, that they can provide complete resolution of
   the claims released herein.

                    15.3 Effect of Settlement Payments on Benefits Under ERISA Plans. The Parties
   expressly agree that any Settlement Checks issued as required by this Agreement are intended as
   full satisfaction for all claims released herein and that for purposes of any employee benefit plan
   no portion of such amounts shall be considered “back pay” or otherwise be taken into account in
   determining a Class Member’s hours, compensation or other benefits and rights under the
   Employee Retirement Income Security Act of 1974 (as amended) (“ERISA”) or the terms of any
   employee benefit plan subject to ERISA’s requirements.

          16.     Governing Law and Interpretation.

                  16.1 The Parties agree that the terms and conditions of this Settlement
   Agreement are the result of intensive, arms-length negotiations between the Parties and that
   this Settlement Agreement shall not be construed in favor of or against any of the Parties by
   reason of their participation in the drafting of this Settlement Agreement.

                   16.2 This Agreement shall be governed and conformed in accordance with the
   laws of the State of New Jersey without regard to its conflict of laws provisions. The Parties agree

                                              Page 11 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 13 of 43 PageID: 3621




   that the Court shall be the exclusive jurisdiction to resolve any disputes under this Agreement. In
   the event of a breach of any provision of this Agreement, either Party may institute an action
   specifically to enforce any term or terms of this Agreement and/or to seek any damages for breach.
   The Parties agree that, in the event a Party institutes an action in accordance with this Section and
   prevails in said action, the non-prevailing Party(ies) involved in that action will pay all reasonable
   attorneys’ fees and costs incurred by the prevailing Party(ies) as a result of said action. Should
   any provision of this Agreement be declared illegal or unenforceable by any court of competent
   jurisdiction and should such provision be unable to be modified to be enforceable, excluding the
   general release language, such provision shall immediately become null and void, leaving the
   remainder of this Agreement in full force and effect.

           17.    No Admission of Liability. Nothing contained herein, nor the consummation of
   this Settlement Agreement, is to be construed as or deemed an admission of liability,
   culpability, negligence, or wrongdoing on the part of Defendants. Each of the Parties has
   entered into this Settlement Agreement with the intention to avoid further disputes and
   litigation with the attendant inconvenience, risk and expense. This Settlement Agreement is a
   settlement document and shall be inadmissible in evidence in any proceeding. The preceding
   sentence shall not apply to an action or proceeding to approve, interpret, or enforce this
   Settlement Agreement.

           18.    Publicity and Media and Confidentiality Obligations. Plaintiffs and Class
   Counsel agree that they will not issue a press release relative to settlement of the Litigation.
   Defendants’ Counsel and Class Counsel further agree that they shall not make any defamatory
   or disparaging statements about any other Party or Attorney relating to the Litigation or
   settlement thereof to the media or third parties, and shall only make statements consistent with
   the filings made with the Court and Notice issued to the Class.

          19.    Return and Disposition of Documents. The Parties agree that they will
   continue to maintain the confidentiality of any documents marked as such in the Litigation.
   Any disputes related to the interpretation of the terms of this Settlement Agreement that arise
   prior to entry of Final Judgment shall be referred to the Court and limiting the use of
   information to the case in which it was produced.

           20.    Amendment. This Agreement may not be modified, altered, or changed as to any
   particular party except upon express written consent of each affected Party wherein specific
   reference is made to this Agreement.

           21.     Entire Agreement. This Agreement sets forth the entire agreement between the
   Parties hereto, and fully supersedes any prior agreements or understandings between the Parties.
   The Parties acknowledge they have not relied upon any representations, promises, or agreements
   of any kind not specifically contained in this Agreement.

           22.    Binding on Assigns. This Settlement Agreement shall be binding upon and
   inure to the benefit of the Parties and their respective heirs, trustees, executors, administrators,
   successors and assigns.

          23.     Notices. Unless otherwise specifically provided, all notices, demands or other

                                               Page 12 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 14 of 43 PageID: 3622




   communications in connection with this Settlement Agreement shall be: (1) in writing; (2)
   deemed given on the third business day after mailing; and (3) sent by United States registered
   or certified mail, return receipt requested, and email addressed as follows:

                    To Plaintiff:
                            Mitchell Schley, Esq.
                            Law Offices of Mitchell Schley, LLC
                            197 Route 18 South
                            South Tower - Suite 3000
                            East Brunswick, NJ 08816
                            mschley@schleylaw.com

                    To Defendants:
                          Ari Karen, Esq.
                          Offit Kurman, P.A.
                          300 E. Lombard Street, Suite #2010
                          Baltimore, MD 21202
                          akaren@offitkurman.com

                            Katharine Batista, Esq.
                            Offit Kurman, P.A.
                            1801 Market Street, Suite 2300
                            Philadelphia, PA 19103
                            kbatista@offitkurman.com

           24.    Counterpart Signatures. The Parties hereby acknowledge that this Agreement
   may be executed in counterpart originals with like effect as if executed in single document. This
   Agreement is effective as to each Plaintiff when that Plaintiff and Defendants have executed the
   Agreement. An electronic signature is acceptable and binding and shall be construed as if an
   original signature.

           25.     Joint Participation and Negotiation of Agreement. The Parties have had the
   advice of legal counsel and the opportunity to review, comment upon, and negotiate this
   Agreement. Accordingly, it is agreed that no rule of construction shall apply against any Party or
   in favor of any Party. This Agreement shall be construed in light of the fact that the Parties jointly
   prepared this Agreement, and any uncertainty or ambiguity shall not be interpreted against any one
   Party and in favor of the other. The signatories represent that they are fully authorized to enter
   into this Settlement Agreement and bind the Parties to its terms and conditions.

           26.    The Parties acknowledge that the subject of Class Counsel’s legal fees was not
   discussed during the mediation and settlement negotiations until after an agreement was reached
   on the total sum to be paid to the Class Members.

           27.    The Parties acknowledge that the individuals set forth in Exhibit F, attached hereto,
   have filed consent forms with the Court and are current FLSA opt-ins.



                                               Page 13 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 15 of 43 PageID: 3623




          28.     Should either Party need to bring an action to enforce this agreement, the other
   Party will jointly and severally be liable for the costs, including reasonable attorneys’ fees,
   incurred by the Party in enforcing the Agreement.




                                            Page 14 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 16 of 43 PageID: 3624




                  The Parties knowingly and voluntarily sign this Settlement Agreement and General
   Release as follows:



                                              Plaintiff




                                               Patricia Thompson

                                              ________________________________
                                              Date: ___________________________



                                              Real Estate Mortgage Network, Inc.


                                              By:     __________________________

                                              Its:    __________________________

                                              Date: ___________________________


                                              Security Atlantic Mortgage Company, Inc.


                                              By:     __________________________

                                              Its:    __________________________

                                              Date: ___________________________

                                              Homebridge Financial Services, Inc.


                                              By:     __________________________

                                              Its:    __________________________

                                              Date: ___________________________




                                            Page 15 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 17 of 43 PageID: 3625




                                      Individual Defendant



                                      Noel Chapman
                                      Date: ___________________________


                                      Individual Defendant



                                      Samuel Lamparello

                                      Date: ___________________________

   4840-8220-0305, v. 1




                                    Page 16 of 16
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 18 of 43 PageID: 3626




                    EXHIBIT A
    Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 19 of 43 PageID: 3627


                                          CLASS MEMBER CLAIM FORM

                       Patricia Thompson et al. v. Real Estate Mortgage Network, Inc., et al.
                           United States District Court for the District of New Jersey

Re:      Patricia Thompson Class Action Settlement           Deadline to Respond: [Insert Date]

You are a Class Member in the above captioned lawsuit. You acknowledge that by submitting this Claim Form
you are opting into this matter as a Plaintiff in the Fair Labor Standards Act Collective Action and as a Plaintiff
in the Rule 23 Class Action. Further, by submitting this Claim Form you are hereby submitting a claim to receive
a settlement check in the pre-tax amount of no less than the amount of [Insert Individual Amount]. You will not
receive this amount unless you submit this form.

In addition, by submitting this form, you release all claims in the Lawsuit against Real Estate Mortgage Network,
Inc., now Homebridge, Security Atlantic Mortgage Company, Inc., Noel Chapman and Samuel Lamparello,
including your FLSA and state law wage and hour claims and will be bound by the terms of settlement as to those
claims, and relinquish your right to sue Homebridge for these claims. If you do not cash your settlement payments
within 90 days after the checks are issued, you will still give up your right to sue Homebridge but will not receive
payment for the same. Similarly, if you do nothing, you will release your claims against the Defendants.

You must sign your name and complete the information below, and submit this form to the Settlement
Administrator in this matter via email, fax or first class mail in the self-addressed stamped envelope, as follows:

                                          Optime Administration, LLC
                                                  P.O. Box 3206
                                          Brockton, Massachusetts 02304
                                         Email: info@optimeadmin.com
                                               Fax: (781) 287-0381
                                              Phone: (844) 625-7313
                                              Class Member


                                               [Insert Name]

                                              Address Where Check Should Be Sent:

                                              ________________________________

                                              ________________________________

                                              Date: ___________________________
4819-0609-9447, v. 1
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 20 of 43 PageID: 3628




                    EXHIBIT B
                                            Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 21 of 43 PageID: 3629




                                                              Class Member Individual Settlement Amount Matrix
                                                               Thompson v. Real Estate Mortgage Network, et al.


                                                                                                                      Percentage of All Class Class Member Settlement Sum
Class Member Name      Position                          Start Date    Separation Date   Total Raw Damages Amount* Damages                     excluding Service Award
Alsdorf, Karin         Underwriter                         11/1/2010          3/1/2011                      $2,650.69                    0.44%                           $2,117.84
Alston, Timothy        Underwriter                         7/26/2010         6/15/2012                      $2,460.64                    0.41%                           $1,966.00
Angelo, Doreen         Underwriter                         5/24/2010         8/11/2010                      $1,759.17                    0.29%                           $1,405.53

Balog, Audrey          Production Underwriter              5/20/2009       10/15/2014                       $20,441.34                 3.37%                            $16,332.15
Bett, Scott            Underwriter                         3/31/2009        9/28/2009                        $3,178.19                 0.52%                             $2,539.30
Beyer, Matthew         Underwriter                         8/30/2010       12/30/2010                        $2,427.17                 0.40%                             $1,939.25

Buist, Eileen          Junior Underwriter                 10/15/2009       10/12/2010                        $5,993.39                 0.99%                             $4,788.58
Byrne, Thomas          Underwriter                         2/25/2008        7/16/2010                        $5,960.13                 0.98%                             $4,762.00
Carline, Randi A       Underwriter                         7/15/2002       10/15/2014                       $22,621.33                 3.73%                            $18,073.91
Caulfield, John        Underwriter                          1/2/2008       10/15/2014                        $5,674.06                 0.93%                             $4,533.44
Charpentier, Joanna    Underwriting Manager                9/13/2010       10/15/2014                        $4,448.49                 0.73%                             $3,554.24
Cordi, Maryanne        Underwriter                        11/12/2007       10/15/2014                       $20,754.94                 3.42%                            $16,582.71
Cruz, Yesenia          Underwriter                         7/24/2008        8/20/2013                       $15,121.08                 2.49%                            $12,081.39
DeMatteo, Andrea       Underwriter                          8/3/2009       10/15/2014                       $11,170.36                 1.84%                             $8,924.85
Driscoll, Staci        Underwriter                         9/13/2010        1/11/2011                         $281.09                  0.05%                              $224.58
Elmonairy, Hebba       Underwriter                         6/22/2009       11/28/2011                       $13,773.85                 2.27%                            $11,004.98
Fairchild, Stephen     Underwriter                         9/20/2010        12/3/2010                        $1,582.17                 0.26%                             $1,264.12
Forder, Carrie         Underwriting Team Leader            1/24/2011       10/15/2014                        $1,043.59                 0.17%                              $833.80

Galida, Wendy          QC Underwriter                     10/15/2007       12/31/2009                        $5,022.66                 0.83%                             $4,012.99
Gallagher, Pamela      Underwriter                        11/26/2007                                        $17,274.32                 2.85%                            $13,801.77
Garces, Kelly          Junior Underwriter                 11/17/2010         1/13/2011                       $1,019.60                 0.17%                               $814.64

Gonzalez Jr., German   Junior Underwriter                  2/20/2008       10/15/2014                       $17,274.32                 2.85%                            $13,801.77
Gonzalez, Gina         Underwriter                         7/19/2010       12/13/2011                        $2,253.78                 0.37%                             $1,800.72
Hofmeister, Karen      Underwriter                        12/31/2009         3/8/2010                          $816.67                 0.13%                               $652.50
Ignace, Glenn          Underwriter                         12/9/2007        10/7/2013                       $11,968.94                 1.97%                             $9,562.90
Irvine, Patty          Underwriter                         6/21/2006       12/31/2009                        $6,442.06                 1.06%                             $5,147.05
Kaplan, Jonelle        Underwriter                         6/11/2009        8/11/2009                         $942.31                  0.16%                              $752.88
Lavelle, Kathy         Underwriter                         5/16/2001       10/15/2014                       $19,220.21                 3.17%                            $15,356.49
Leyman, Carrie M.      Underwriter                         4/28/2008       10/15/2014                       $22,590.33                 3.72%                            $18,049.14
Lis, Lisa J            Underwriter                        10/29/2007       10/15/2014                       $15,107.19                 2.49%                            $12,070.29
Luzzi, Diane           Underwriting Team Leader            6/16/2010       10/15/2014                        $9,154.77                 1.51%                             $7,314.45
MacGregor, Lisa        Underwriter                          2/4/2008        9/10/2009                        $1,292.42                 0.21%                             $1,032.61
Martinez, Ramon        Underwriter                        10/15/2009       10/15/2014                       $10,437.97                 1.72%                             $8,339.69
                                              Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 22 of 43 PageID: 3630




Matthews, Cheryl         Underwriter                            4/20/2009             7/24/2009         $2,659.09                  0.44%    $2,124.55
Mc Court, Kevin J        Underwriter                            8/30/2004             6/27/2012        $23,486.73                  3.87%   $18,765.34
McCarthy, William        Underwriter for Underwriting Helpdesk   2/7/2011              6/6/2014         $1,413.46                  0.23%    $1,129.32
Meador, Lisa             Underwriter                            6/18/2009            07/17/2009           $500.00                  0.08%      $399.49
Mellage, Jill            Underwriter                             5/5/2008            10/15/2014        $11,214.34                  1.85%    $8,959.99
Morales, Jessica         Underwriting Assistant                 4/23/2008             10/5/2010         $2,919.64                  0.48%    $2,332.72
Orlando, Adam            Underwriter                             3/3/2008            10/25/2011        $16,863.50                  2.78%   $13,473.54
Pernell, Shinique        Underwriter for Underwriting Helpdesk 11/22/2010             8/26/2013         $2,736.79                  0.45%    $2,186.63
Potts, Nancy             Junior Underwriter                     11/8/2010             9/20/2011         $2,897.46                  0.48%    $2,315.00
Ray, Runette             Underwriter                            2/14/2011              3/4/2011           $622.81                  0.10%      $497.61
Rebustillos, Jacquelyn   Junior Underwriter                     3/21/2011             5/17/2011           $259.61                  0.04%      $207.42
Rios, Brian              Floating Underwriter                   7/15/2008             8/20/2013         $7,190.21                  1.18%    $5,744.81
Rios, Dailla (Dee)       Underwriter                             8/3/2009            12/18/2009         $2,451.93                  0.40%    $1,959.03
Robinson, Jon            Underwriter                            10/5/2009             7/27/2011         $9,080.53                  1.50%    $7,255.13
Salerno, John            Junior Underwriter                      6/1/2010             1/13/2011         $5,052.53                  0.83%    $4,036.85
Santos, Shalonda         Underwriter                            4/16/2003              4/8/2013        $17,005.98                  2.80%   $13,587.38
Sentman, James           Underwriter                            5/21/2009            10/12/2010         $7,256.34                  1.20%    $5,797.64

Smutko, Robert           QC Underwriter                         5/2/2007             12/31/2009         $3,428.58                  0.56%    $2,739.35
Steffe, Suzanne          Underwriter                           9/26/2007              9/24/2010         $6,982.86                  1.15%    $5,579.14
Swearer, Lee             Underwriter                           10/5/2009              4/16/2010         $3,634.80                  0.60%    $2,904.12
Thompson, Patricia       Underwriter                           6/12/2009               8/5/2010         $8,556.45                  1.41%    $6,836.40
Wilder, Stephanie        Underwriter                            3/1/2010              3/26/2010          $789.77                   0.13%     $631.01
Williams, Raegan         Junior Underwriter                    6/22/2010              5/17/2011         $4,683.69                  0.77%    $3,742.16
Wolfe, Steven            Underwriter                           6/22/2009              8/31/2009         $1,125.00                  0.19%     $898.85
Wood, Jodie              Underwriter                           10/3/2007             12/31/2009         $5,593.81                  0.92%    $4,469.32
Wyche, Helen             Underwriter                           9/24/2007              4/15/2010         $8,798.50                  1.45%    $7,029.79
Zuber, Karla             Underwriter                            4/7/2008               7/9/2010        $10,955.28                  1.80%    $8,753.01

Andrade, Eduardo         Closer                                 5/2/2013    Active                      $2,095.36                  0.35%    $1,674.14
Arraya, Yasmiin          Closer                                 1/3/2008             12/27/2016        $12,068.56                  1.99%    $9,642.49
Caldas, Deborah          Closer                                12/3/2012              1/27/2014         $4,519.49                  0.74%    $3,610.96
Clementelli, Christie    Closer                                7/28/2005              2/27/2015        $14,423.12                  2.38%   $11,523.73
Cornejo, Gianina         Closer                                9/11/2007    Active                     $14,834.69                  2.44%   $11,852.57
Dedopoulos, Maria        Closer                                7/15/2002    Active                     $12,762.15                  2.10%   $10,196.66
Donatiello, Kathy Ann    Closer                                3/25/2008             12/18/2015         $4,708.47                  0.78%    $3,761.95
Egan, Katie              Closer                               12/28/2009    Active                     $15,735.32                  2.59%   $12,572.15
Faria, Corinne           Closer                               11/28/2011    Active                        $904.52                  0.15%      $722.69
Fatima, Gulnaz           Closer                                1/14/2013              1/25/2013          $153.85                   0.03%     $122.92
Goico, Dilia             Closer                                9/13/2010              4/19/2013         $5,864.79                  0.97%    $4,685.83
Gonzalez, Jacqueline     Closer                                9/15/2008 Active                         $4,672.39                  0.77%    $3,733.13
Gottas, Maria            Closer                               10/29/2010              2/28/2011         $5,169.99                  0.85%    $4,130.70
Johnson, Sarah A.        Closer                                 5/6/2013 Active                         $2,140.01                  0.35%    $1,709.82
                                                 Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 23 of 43 PageID: 3631




Lupi, Christopher          Closer                                   11/7/2006   Active                        $11,757.12              1.94%     $9,393.66
Monroy, John               Closer                                   10/8/2008   Active                         $3,719.24              0.61%     $2,971.58
Ramdas, Liana              Closer                                    8/3/2011            1/31/2012             $8,182.61              1.35%     $6,537.71
Romano, Perla              Closer                                   3/13/2012   Active                         $8,606.74              1.42%     $6,876.58
Serrano, Magaly            Closer                                    1/7/2008   Active                        $12,191.69              2.01%     $9,740.87

Bermudez, Susan            HUD Reviewer                             7/21/2008            5/17/2011             $4,039.70           0.67%        $3,227.63
Giannelli, David           HUD Reviewer                              8/2/2008            4/15/2010             $2,582.44           0.43%        $2,063.31
Jones, Jonell              HUD Reviewer                             11/5/2007            5/17/2011             $5,575.52           0.92%        $4,454.71
TOTALS                                                                                                       $607,026.68         100.00%      $485,000.00

*Total Raw Damages Amount formula:
1. Total compensation divided by hours worked = regular hourly rate
2. Regular hourly rate x .5 = hourly overtime premium
3. Hourly premium x 10 overtime hours per week = weekly overtime damages
4. Weekly overtime damages x number of weeks in employee's liability period = employee's total raw damages

Underwriter Liability Period: 03/16/2009 - 04/01/2011
Closer/HUD Reviewer Liability Period: 03/16/2009 - 04/01/2014
Total Settlement Sum inclduing $15,000 service award to Patricia Thompson is $500,000.

Total Number of
Underwriter Class
Members:                                                       60
Total Number of
Closer/HUD Reviewer
Class Members:                                                 22
Total Combined Class
Members:                                                       82
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 24 of 43 PageID: 3632




                    EXHIBIT C
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 25 of 43 PageID: 3633




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

   PATRICIA THOMPSON, on behalf of     )
   herself and all other similarly situated
                                       )
                                       )
                     Plaintiffs,       )
                                       )                Case No. 11-cv-01494
               vs.                     )
                                       )                Hon. Kevin McNulty
   REAL ESTATE MORTGAGE                )
   NETWORK, INC., et. al.,             )
                                       )
                     Defendants.       )
   ___________________________________ )

    [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT, INCENTIVE
      AWARDS, AND ATTORNEYS’ FEES AND COSTS AND AUTHORIZING NOTICE

                  The Court, having considered the parties’ Joint Stipulation of Settlement and

   Release (“Stipulation”) and all other materials properly before the Court, and having conducted an

   inquiry pursuant to Section 216(b) of the Fair Labor Standards Act of 1938 and Rule 23 of the

   Federal Rules of Civil Procedure, hereby finds and orders as follows:

          1.      Unless otherwise defined herein, all terms used in this Order (the “Order Granting

          Preliminary Approval”) will have the same meaning as defined in the Stipulation.

          2.      The Court has jurisdiction over the subject matter of this action, the Defendants,

          and the Plaintiffs which include the Underwriter Class and the Closer and HUD Reviewer

          Class both of which comprise the Settlement Class as well as the FLSA Collective and The

          Rule 23 Class.

          3.      The Court finds on a preliminary basis that the settlement memorialized in the

          Stipulation, filed with the Court, falls within the range of reasonableness and, therefore,

          meets the requirements for preliminary approval such that notice to the class is appropriate.
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 26 of 43 PageID: 3634




        4.     The Court finds that the Settlement was the product of protracted, arms-length

        negotiations between experienced counsel well-versed in the prosecution of wage and hour

        class and collective actions.

        5.     The Court grants preliminary approval of the parties’ Stipulation.

        Certification of Proposed Rule 23 and FLSA Classes For Settlement Purposes Only

        6.     Provisional settlement, class certification, and appointment of class counsel have

        several practical purposes, including avoiding the costs of litigating class status while

        facilitating a global settlement, ensuring all class members are notified of the terms of the

        proposed Stipulation, and setting the date and time of the final approval hearing.

        7.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court

        conditionally certifies, for settlement purposes only, (and for no other purpose and with no

        other effect upon this or any other action, including no effect upon this action should the

        Settlement not ultimately be approved), the following Rule 23 Classes; (a) the

        “Underwriter Settlement Class,” defined as “All underwriters employed by Defendants in

        New Jersey at any point in time from March 16, 2009 through April 1, 2011”; and (b) the

        “Closer and HUD Reviewer Class,” defined as “All closers and HUD reviewers employed

        by Defendants in New Jersey at any point in time from March 16, 2009 through April 1,

        2014,” except that any individual who timely submitted or submits a valid request for

        exclusion shall not be included in the Class.

        8.     The Court appoints, for settlement purposes only, Named Plaintiff Patricia

        Thompson as Class Representative.

        Appointment of Plaintiffs’ Counsel as Class Counsel
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 27 of 43 PageID: 3635




        9.       For settlement purposes only, Plaintiffs meet all of the requirements for class

        certification under Federal Rule of Civil Procedure 23(a) and (b)(3) and for collective

        treatment under Rule 216 (b) of the FLSA.

        Notice

        10.      For settlement purposes only, the Court appoints the Law Offices of Mitchell

        Schley, LLC, and Abbey Spanier LLP, as Class Counsel because they meet all of the

        requirements under Federal Rule of Civil Procedure 23(g).

        11.      The Court approves Optime Administration LLC as the Claims Administrator to

        perform duties in accordance with Section 8 of the Stipulation.

        12.      The Court finds that the procedures for notifying the Rule 23 Class and FLSA

        Collective about the Settlement as described in the Stipulation provide the best notice

        practicable under the circumstances and therefore meet the requirements of due process.

        13.      The Court approves, as to form and content, the Notice of Settlement of the Class

        Action Lawsuit and Fairness Hearing attached to the Stipulation as Exhibit A. The Claims

        Administrator is authorized to mail these documents, after they are updated with the

        appropriate dates and deadlines consistent with the Stipulation, to the applicable Rule 23

        Class and FLSA Collective Members as provided in the Stipulation. As set forth in Section

        8 of the Stipulation, within five (5) calendar days of this Order, Defendant shall provide

        the Claims Administrator with the Notice List, as defined in the Stipulation, so that the

        Claims Administrator may perform its duties set forth in Section 8 of the Stipulation. As

        set forth in Section 8 of the Stipulation, the Court orders the Claims Administrator to mail

        the Notices within fourteen (14) calendar days of its receipt of the Notice List.
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 28 of 43 PageID: 3636




        14.    The Proposed Notice to Class Members satisfies Federal Rule of Civil Procedure

        23(c)(2)(B) and adequately puts Class Members on notice of the proposed settlement. The

        Proposed Notice is appropriate because it describes the terms of the settlement, informs the

        class about the allocation of attorneys’ fees, and provides specific information regarding

        the date, time, and place of the final approval hearing.

        15.    Any Opt-Out Statement or written objection to the settlement by a Class Member

        who has not opted-out must be sent to the Claims Administrator no later than forty-five

        (45) days after the Class Notice is mailed to the Class Members. The Claims Administrator

        will provide any such Opt-Out Statements or written objections to Class Counsel for filing

        with the motion for final approval of settlement.

        Class Action Settlement Procedure

        16.    The Court hereby adopts the settlement approval process as set forth in the

        Stipulation. In accordance Paragraph 6.6 of the Stipulation, the Parties will submit a

        Motion for Judgment and Final Approval no later than seven (7) calendar days before the

        Fairness Hearing.

        17.    In the event that the Effective Date as defined in Section 1.6 the Stipulation does

        not occur, the Settlement, the Stipulation, and this Order shall be deemed null and void and

        shall have no effect whatsoever, other than the provisions set forth in Sections 13, 17, and

        18 of the Stipulation, which shall remain in effect. In such case, nothing in the Stipulation

        or this Order shall be relied upon, cited as, constitute evidence of, or constitute an

        admission that class or collective action certification is or may be appropriate in this action

        or any other matter.
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 29 of 43 PageID: 3637




        18.     Pending the Court’s decision on final approval of the Settlement and entry of the

        Court’s Final Order and Judgment, Plaintiffs, Class Representatives and all Class Members

        and anyone acting on behalf of any Class Member shall be barred and enjoined from: (a)

        further litigation in this Litigation; (b) filing, or taking any action directly or indirectly, to

        commence, prosecute, pursue or participate on a class or collective action basis any other

        action, claim or proceeding against Defendant in any forum in which any of the claims

        subject to the Settlement are asserted, or which in any way would prevent any such claims

        from being extinguished; or (c) seeking, whether on a conditional basis or not, certification

        of a class or collective action that involves any such claims.

        19.     The parties are ordered to carry out the Settlement according to the terms of the

        Stipulation.

        20.     The Court will conduct a Fairness Hearing on _________________, 2021 at

        ______ a.m./p.m. for the purposes of: (a) making a final determination of the fairness,

        adequacy, and reasonableness of the Settlement terms and procedures; (b) fixing the

        amount of attorneys’ fees and litigation costs and expenses to Class Counsel and Service

        Awards to the Class Representatives; (c) hearing any timely and properly filed objections;

        and (d) entering Judgment. The Fairness Hearing may be continued without further notice

        to Class Members. The parties shall file their joint motion for final approval of the

        settlement, and Class Counsel shall file their motion for attorneys’ fees, litigation costs and

        expenses, and service awards on or before seven days prior to the Fairness Hearing.

        IT IS SO ORDERED.

        DATED:          September __, 2021
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 30 of 43 PageID: 3638




                                           ___________________________________
                                           Honorable Kevin McNulty




        4828-9172-3254, v. 1
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 31 of 43 PageID: 3639




                    EXHIBIT D
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 32 of 43 PageID: 3640




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

   PATRICIA THOMPSON, on behalf of     )
   herself and all other similarly situated
                                       )
                                       )
                     Plaintiffs,       )
                                       )               Case No. 11-cv-01494
               vs.                     )
                                       )               Hon. Kevin McNulty
   REAL ESTATE MORTGAGE                )
   NETWORK, INC., et. al.,             )
                                       )
                     Defendants.       )
   ___________________________________ )

   YOU ARE RECEIVING THIS NOTICE BECAUSE THE SETTLEMENT OF A
   CLASS ACTION LAWSUIT AGAINST REAL ESTATE MORTGAGE
   NETWORK INC., ET AL. AFFECTS YOUR RIGHTS. YOU ARE ENTITLED TO
   MONEY FROM THIS SETTLEMENT, BUT YOU MUST RETURN THE
   ENCLOSED CLAIM FORM TO RECEIVE IT.


            A UNITED STATES FEDERAL COURT HAS AUTHORIZED THIS NOTICE.

   You are receiving this notice because you have been identified as someone eligible to receive
   money from a proposed settlement of a class and collective action lawsuit. You are a Class
   Member in the above captioned lawsuit which asserts claims that Real Estate Mortgage Network,
   Inc. now Homebridge Financial Services, Inc., Noel Chapman and Samuel Lamparello (together
   “Homebridge”) along with Security Atlantic Mortgage Company (collectively “Defendants”)
   violated state and federal wage and hour laws by, among other things, allegedly failing to pay
   underwriters, closers and HUD reviewers proper minimum wage and/or overtime pay.

   This proposed settlement has received preliminary approval from the Court and will resolve claims
   of the parties who do not opt out of the settlement. Defendants’ records indicate that you are a
   member of this Class.

   Defendants adamantly deny the claims and allegations and deny that Plaintiff or that any of the
   Class Members are entitled to any relief. In addition, both Plaintiff and Defendants recognize the
   costs and risks of litigation, however, and believe that the proposed settlement is a fair and
   reasonable resolution. The settlement provides that Homebridge has agreed to pay up to
   $500,000.00 maximum to settle the alleged liability with the Class Members in this case (the
   “Class Settlement Fund”)., including a $15,000 service award to the Named Plaintiff

                                                   1
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 33 of 43 PageID: 3641




   You are a member of this Class because you worked for Defendants from March 16, 2009 to April
   1, 2011 as an underwriter, or in a similar position, or from March 16, 2009 to April 1, 2014 as a
   closer or HUD reviewer, or in a similar position. This notice provides information on how to
   submit a claim and participate in the settlement, and your options in the event you do not want to
   be included in it.

   As a member of the Class, in order to receive the money due, you must sign and return the enclosed
   Claim Form.

   The Court has preliminarily approved the settlement. You will receive your share of the Settlement
   Fund through a settlement payment in the pre-tax amount of [$TO BE INSERTED] (“Settlement
   Payment”). As detailed below, you will receive that payment only after the Court grants final
   approval of the settlement.

   YOUR LEGAL RIGHTS ARE AFFECTED BY THIS SETTLEMENT, AND YOU
   HAVE A CHOICE TO MAKE NOW. THIS CHART SUMMARIZES YOUR RIGHTS
   AND OPTIONS. PLEASE REVIEW THE CHART AND THE FOLLOWING PAGES
   CAREFULLY.

   If you have any questions, you should call or email attorney Mitchell Schley, at no charge,
   who is a Class Counsel and represents the employees. His telephone number (732) 325-0318
   and his email address is mschley@schleylaw.com

You May:                    Effect of Choosing the Option:                          Due Date:

                            You will receive a settlement check in the pre-tax
                            amount of no less than the amount set forth above.
                            You will release all claims in the Lawsuit or that
                            could have been brought in this lawsuit including       The Claim must be sent to
                            your FLSA and state law wage and hour claims and        the Settlement
                            will be bound by the terms of settlement as to those    Administrator in this
 Submit a Claim
                            claims. You will give up your right to sue              matter via email, fax or
                            Homebridge individually [MY1]for these claims. If       mail postmarked no later
                            you do not cash your settlement payments within 90      than [DATE].
                            days after the checks are issued, you will still give
                            up your right to sue Homebridge, but will not
                            receive payment for the same.




                                                   2
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 34 of 43 PageID: 3642




                          You can elect to exclude yourself from the
                          settlement and retain your right to sue Homebridge
                          for your federal FLSA and state law claims. To              The Exclusion Request
                          exclude yourself, you must submit written notice of         must be sent to the
Exclude yourself by
                          your desire to be excluded. If you exclude yourself,        Settlement Administrator
making a written
                          you will not receive a settlement check. If you             via email, fax or mail
exclusion request.
                          choose to exclude yourself, please note that there is       postmarked no later than
                          a statute of limitations (i.e. a time limit) that applies   [DATE].
                          to the claims in this lawsuit and your ability to
                          pursue them individually.

                          You will release all claims in the Lawsuit or that
                          could have been brought in this lawsuit including
                          your FLSA and state law wage and hour claims and
Do Nothing                will be bound by the terms of settlement as to those
                          claims. You will give up your right to sue
                          Homebridge for these claims. You will not receive
                          a settlement check.

                          If you do not exclude yourself, you can remain in
                          the settlement and still write to the Court explaining      The Objection must be sent
                          why you disagree with the settlement. To object to          to       the    Settlement
File an Objection         the settlement, you must submit a written notice of         Administrator via email,
                          your objection. If you file an objection, you must          fax or mail postmarked no
                          also submit a Claim Form in order to receive a              later than [DATE].
                          settlement check.

                          If you do not exclude yourself, you can also ask to
                          speak to the Court about the fairness of the                The hearing is scheduled on
Appear    at     the
                          settlement at a hearing. If you appear at the fairness      [DATE]. This date may
Fairness Hearing
                          hearing, you must also submit a Claim Form in order         change without further notice
                          to receive a settlement check.

   You must submit your Exclusion Request or Objection to:

          Optime Administration, LLC
          P.O. Box 3206
          Brockton, Massachusetts 02304
          Email: info@optimeadmin.com
          Fax: (781) 287-0381
          Phone: (844) 625-7313

                                                   3
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 35 of 43 PageID: 3643




 1.     WHY DID I GET THIS NOTICE?

   The Court directed this Notice be sent to you because Homebridge’s records show that you worked
   for Defendants from March 16, 2009 to April 1, 2011 as an underwriter, or in a similar position,
   or from March 16, 2009 to April 1, 2014 as a closer or HUD reviewer, or in a similar position.
   This proposed settlement will affect your legal rights. Therefore, it is important that you read this
   notice carefully.

   2.     WHAT IS A CLASS/COLLECTIVE ACTION?

   In a class action lawsuit, one or more people called “Named Plaintiffs” or “Representative
   Plaintiffs” sue one or more defendants on behalf of other people who may have similar claims. All
   these people together are a “Class” or a “Collective” and called “Class Members.” The Court can
   determine whether it will allow a lawsuit to proceed as a class or collective action. In a class or
   collective action, the Court resolves the common issues for everyone in the class except for those
   people who choose to exclude themselves from the class. Collective actions asserting wage and
   hour claims are brought under the Fair Labor Standards Act. Class Actions are brought under state
   law and common law. Here, both a class and a collective action were jointly brought for those
   Class Members under federal and New Jersey state law. The Class is represented by Mitchell
   Schley of The Law Offices of Mitchell Schley, LLC and Judith Spanier of the law firm of Abbey
   Spanier, LLP (“Plaintiff’s Counsel”).


   3.     WHAT IS THIS CASE ABOUT?


   The lawsuit generally involves claims that Defendants misclassified certain underwriters and thus
   failed to pay the required minimum wage and overtime pay and failed to properly pay certain
   closers and HUD reviewers all overtime owed.

   Defendants deny all liability in the lawsuit and that any of Plaintiff’s claims and allegations have
   merit. The Plaintiff and Plaintiff’s Counsel believe that the Settlement is fair, adequate and
   reasonable, and that it is in the best interest of the Settlement Class.

   4.     WHO IS INCLUDED?

   Judge Kevin McNulty of the United States District Court for the District of New Jersey granted
   preliminary approval of the Settlement and certified the following Settlement Class:

                  All underwriters, or those with similar positions, who worked for Defendants in
                  New Jersey from March 16, 2009 to April 1, 2011;

                  All closers and HUD reviewers, or those with similar positions, who worked for
                  Defendants in New Jersey from March 16, 2009 to April 1, 2014.


                                                    4
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 36 of 43 PageID: 3644




   The Parties identified you as falling within these definitions, and for that reason you are receiving
   this notice of your settlement offer. The settlement also includes individuals who previously opted
   into the lawsuit as an Opt-in Plaintiff.

   5.     WHAT ARE THE SETTLEMENT BENEFITS?

   Under the terms of the Settlement, Homebridge has agreed to pay a gross settlement amount of up
   to $500,000.00 (the “Settlement Fund”) within Twenty (20) days of the final approval of the
   Settlement. In addition, Homebridge has agreed to pay $450,000.00 in legal fees, costs and
   expenses to Class Counsel with respect to the work done on behalf of the employees for over 11
   years since this case was filed on March 16, 2011.

   Each Class Member is entitled to receive a Settlement Payment as calculated below and prorated
   against the available Settlement Fund based on each Class Member’s actual damages. Plaintiff’s
   Counsel utilized Homebridge’s business records to determine each Class Member’s damages.
   Based on these calculations, your settlement share is [TO BE INSERTED].

   Payments to Class Members will be reported on an IRS Form 1099. Each Class Member will be
   responsible for the payment of any personal income taxes owing on that amount.

   6.     HOW DO I RECEIVE MY SETTLEMENT PAYMENT?

   You must submit a Claim Form to the Settlement Administrator, , contact information above, by
   [DATE]. Payment will be mailed to you within Twenty (20) days of the Court’s final approval of
   this Settlement. Thereafter you MUST cash or deposit the Settlement Payment within 90 days.

   7.     WHAT HAPPENS IF I SUBMIT MY CLAIM FORM?

   If the Court approves the settlement, HOMEBRIDGE must deliver your payment to you within
   Twenty (20) days of the Court’s order granting final approval.

   By participating in this Settlement you are knowingly and voluntarily releasing Defendants and
   their officers, directors, employees, agents, insurers, successors, predecessors, affiliates, parents,
   subsidiaries, attorneys, and related entities from/for all claims, liabilities, demands, obligations,
   damages, actions, or causes of action that were or could have been asserted for unpaid minimum
   wages or overtime, as well as liquidated damages, costs, attorneys’ fees and all other forms of
   legal or equitable relief available under the claims alleged in this case. This Release will be final
   and binding upon final approval. You can talk to attorney Mitchell Schley whose contact
   information is listed above, without charge or you can talk to your own lawyer if you have
   questions about the claims in this case or what the release means.

  8.      WHAT HAPPENS IF I DO NOTHING?

   If you do nothing, you will not receive a settlement payment. You will, however, release your
   right to the claims in this action, or similar claims that could have been included in this action,

                                                     5
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 37 of 43 PageID: 3645




   against Defendants. You will be legally bound by the Court’s judgment in this case. Unless you
   submit a timely valid request for exclusion, you will release and covenant not to sue Defendants
   for all claims identified above in Question 7.



   9.     HOW DO I EXCLUDE MYSELF FROM THE CLASS?

   If you do not wish to participate in this lawsuit you may be excluded (i.e., “opt out”) by sending a
   timely letter in writing that contains your name, address, telephone number and last 4 digits of
   your social security number, as well as your signature (“Request for Exclusion”) to the Settlement
   Administrator. The Request for Exclusion must be signed, dated and emailed, faxed or mailed no
   later than [DATE]. Requests for Exclusion that do not include all required information and/or that
   are not timely submitted will be deemed ineffective.

   Unless you properly submit a request for exclusion, you will be bound by any judgment in this
   case and you will not be permitted to pursue any pending or future litigation of those claims.
   Should you wish to exclude yourself from this settlement, it is important that you follow these
   instructions carefully.be advised that before excluding yourself, you should understand that the
   statute of limitations with respect to the issues being settled may have expired which would
   prevent you from now pursuing a case on your own.
    10.    HOW DO I OBJECT TO THE SETTLEMENT?

   If you do not like the settlement, you may file an objection to it. This means you can tell the Court
   that you disagree with the settlement or some of its terms. The Court will consider your views but
   may approve the settlement anyway. However, you cannot object if you exclude yourself from the
   Settlement. Only those participating in the Settlement may object, but if the Court overrules those
   objections in whole or part, you will be bound by the Settlement if it is approved.

   You may also appear at the Court’s Fairness Hearing to make an objection. A Class Member who
   fails to submit a written comment or objection in the manner described above and by the specified
   deadline and who does not appear at the Court’s Fairness Hearing will be deemed to have waived
   any objections and will be foreclosed from making any comments on or objections to the
   Settlement (whether by appeal or otherwise).

   Plaintiffs’ Counsel will file all objections with the Court and provide all objections to Defendants’
   lawyers.

   11.     DO I HAVE A LAWYER REPRESENTING MY INTERESTS IN THIS CASE?

   Yes. The Court appointed the attorneys identified in Question 2 above as Class Counsel. More
   information about Class Counsel and their experience is available at www.schleylaw.com. You
   may hire your own attorney if you wish, but you will be responsible for any fees and expenses that
   your attorney charges you.


                                                    6
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 38 of 43 PageID: 3646




   12.    HOW WILL THE LAWYERS BE PAID?

   Subject to Court approval, the Total Settlement Fund includes (l) a maximum of $500,000.00 to
   settle claims of behalf of Class Members, the Class Settlement Fund; and (2) attorneys’ fees of
   $450,000.00 to be paid to Class Counsel. Attorneys’ fees were calculated after and separately from
   the agreement on Class Member settlement. Your share of the Class Settlement fund was already
   calculated as set forth in the Introduction and will not be further reduced.

   13.    WHAT HAPPENS IF I DO NOT CASH MY SETTLEMENT PAYMENT?

   If you do not cash the settlement check within 90 days, you will not be eligible to receive
   settlement payment but you will still be legally bound by the Court’s judgment in this case for the
   claims in the lawsuit.

   14.    WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE
          THE SETTLEMENT?

   The Court will hold a Fairness Hearing to consider whether to grant final approval to the settlement
   on ___________, 2021, at ________ a.m. in Courtroom PO-04 at the U.S. District Court for the
   District of New Jersey, Martin Luther King Building & U.S. Courthouse, 50 Walnut Street,
   Newark, NJ 07102. The hearing may be moved to a different date and/or time without additional
   notice. At this hearing, the Court will consider whether the Settlement is fair, reasonable, and
   adequate and decide whether to grant final approval. If there are objections, the Court will
   consider them. The Court will also decide how much from the Settlement Fund to award to Class
   Counsel in attorneys’ fees and costs. We do not know how long these decisions will take. A Class
   Member may appear at the Fairness Hearing and orally present his or her objection to the Court.

   15.    DO I HAVE TO ATTEND THE HEARING?

   No. Class Counsel will answer questions the Court may have, but you may appear at your own
   expense. If you send a written objection, the Court will consider it. You may also pay your own
   lawyer to attend the hearing if you desire.

   16.    IF I HIRE MY OWN LAWYER CAN MY LAWYER APPEAR AT THE FAIRNESS
          HEARING TO TELL THE COURT ABOUT MY OPINIONS REGARDING THE
          SETTLEMENT?

   Yes. You have the right to appear through counsel at the Fairness Hearing. You may also appear
   without a lawyer and directly tell the Court your opinions about the settlement so long as your
   written objection was timely submitted. Note that if you choose to have a lawyer appear on your
   behalf, the cost of having that lawyer appear will be at your own expense.

                                                    7
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 39 of 43 PageID: 3647




   17.      IF I NOW WORK FOR A DEFENDANT IN THIS CASE CAN MY DECISION
            TO CLAIM A SETTLEMENT PAYMENT AFFECT MY JOB?

   No. The Court has determined that you are entitled to a Settlement Check. It is against the law for
   your employer to threaten or take action against you because you received a Settlement Check.

   18.      WHERE DO I OBTAIN MORE INFORMATION?

   If you want additional information, you may call or write to Class Counsel whose contact
   information is as follows:

                                       Mitchell Schley, Esq.
                                 Law Offices of Mitchell Schley, LLC
                                        197 Route 18 South
                                     South Tower - Suite 3000
                                     East Brunswick, NJ 08816
                                        Tel: (732) 325-0318
                                        Fax: (732) 325-0317
                                      mschley@schleylaw.com
                                        www.schleylaw.com

   The specific terms of the settlement have also been filed with the Court. You can look at and copy
   these documents at any time through a Public Access to Court Electronic Records (“PACER”)
   account, www.pacer.uscourts.gov.
   4847-4456-8308, v. 1




                                                   8
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 40 of 43 PageID: 3648




                    EXHIBIT E
                     Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 41 of 43 PageID: 3649

                                                           REMINDER POSTCARD

                                       Patricia Thompson, et al. v. Real Estate Mortgage Network, Inc., et al.
                                           United States District Court for the District of New Jersey

Re:    Patricia Thompson Class Action Settlement           Deadline to Respond: [Insert Date]

A Notice Packet was recently mailed and emailed to you concerning the Patricia Thompson Class Action Settlement. The packet contained a Notice of
the Proposed Class Action Settlement and a Claim Form. Our records indicate that you have not submitted a Claim Form nor made a request for
exclusion from the Settlement. To be eligible to receive a Settlement Payment you must submit a signed Claim Form to the Settlement Administrator,
Optime Administration, LLC by the above deadline. If you do not submit a claim form or opt-out of the case, you will not receive any compensation
but will still be bound by the Settlement. You can submit a Claim Form in the following ways:

   1. Mail it in the self-addressed stamped envelope you received in the initial packet or mail it to Optime Administration, LLC, P.O. Box 3206,
      Brockton, Massachusetts 02304.
   2. Email it to info@optimeadmin.com.
   3. Fax it to Optime at (781) 287-0381.

If you no longer have your Claim Form, you can obtain another copy by contacting Optime Administration, LLC utilizing the above contact information.
You can also call them at (844) 625-7313. If you do nothing, you will not be eligible to receive any money from the Settlement.

If you believe that you have already submitted a Claim Form, please immediately call Optime Administration, LLC at (844) 625-7313 or email or fax
them. If you have any questions, you may contact Class Counsel Attorney Mitchell Schley who represents the employees by telephone at (732)-325-
0318 or by email at mschley@schleylaw.com.
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 42 of 43 PageID: 3650




                     EXHIBIT F
Case 2:11-cv-01494-KM-MAH Document 289-3 Filed 09/21/21 Page 43 of 43 PageID: 3651




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

   PATRICIA THOMPSON, on behalf of     )
   herself and all other similarly situated
                                       )
                                       )
                     Plaintiffs,       )
                                       )          Case No. 11-cv-01494
               vs.                     )
                                       )          Hon. Kevin McNulty
   REAL ESTATE MORTGAGE                )
   NETWORK, INC., et. al.,             )
                                       )
                     Defendants.       )
   ___________________________________ )

                                   LIST OF OPT-IN PLAINTIFFS

      1.   Yasmiin Arraya
      2.   Wendy Galida
      3.   Brandy Haines
      4.   Jonell Jones
      5.   Kevin McCourt
      6.   Margaret Pietryka
      7.   James Sentman
           4822-2156-7729, v. 1
